[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            DECEMBER 4, 2009
                               No. 09-12393                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 07-00145-CR-1-WDS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

EL LUTERIO OROZCO-PINEDA,
a.k.a. Luterio,
a.k.a. Lute,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                            (December 4, 2009)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Michael H. Saul, appointed counsel for El Luterio Orozco-Pineda in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Orozco’s conviction and sentence are AFFIRMED.




                                          2